
	
		III
		110th CONGRESS
		2d Session
		S. RES. 471
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Isakson (for
			 himself, Mrs. Murray, and
			 Ms. Klobuchar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 1, 2008, as
		  National Glanzmann’s Thrombasthenia Awareness
		  Day.
	
	
		Whereas Glanzmann’s Thrombasthenia affects men, women, and
			 children of all ages;
		Whereas Glanzmann's Thrombasthenia is a very distressing
			 disorder to those who have it, causing great discomfort and severe emotional
			 stress;
		Whereas children with Glanzmann’s Thrombasthenia are
			 unable to participate in many normal childhood activities including most sports
			 and are often subject to social discomfort because of their disorder;
		Whereas Glanzmann’s Thrombasthenia includes a wide range
			 of symptoms including life-threatening, uncontrollable bleeding and severe
			 bruising;
		Whereas Glanzmann’s Thrombasthenia is frequently
			 misdiagnosed or undiagnosed by medical professionals;
		Whereas currently there is no cure for Glanzmann’s
			 Thrombasthenia;
		Whereas it is essential to educate the public on the
			 symptoms, treatments, and constant efforts to cure Glanzmann’s Thrombasthenia
			 to ensure early diagnosis and treatment of the condition;
		Whereas Helen P. Smith established the Glanzmann’s
			 Thrombasthenia Research Foundation in Augusta, Georgia, in 2001; and
		Whereas Helen P. Smith and the Glanzmann’s Thrombasthenia
			 Research Foundation have worked tirelessly to promote awareness of Glanzmann’s
			 Thrombasthenia and help fund research on the disorder: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates March
			 1, 2008, as National Glanzmann's Thrombasthenia Awareness
			 Day;
			(2)urges all people
			 of the United States to become more informed and aware of Glanzmann's
			 Thrombasthenia; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Glanzmann's Thrombasthenia Research Foundation.
			
